DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-6, 8-14, 16-22, and 24-25 were pending and were rejected in the previous office action. 
Claims 1, 10 and 18 were amended, claims 8, 16 and 24 were canceled, and new claims 26 and 27 were added in the reply received 10/14/2022. 
Claims 1-6, 9-14, 17-22, and 25-27 remain pending and are examined in this office action. 


Response to Arguments
35 USC § 101: 
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-6, 8-14, 16-22, and 24-25 (pgs. 10-12 of remarks filed 10/14/2022) have been fully considered but they are not persuasive. 
Applicant argues on pg. 11 that an improvement to a computer or computer technology is not the only type of improvement eligible under § 101, and suggests that “the rejection of the claims under 35 U.S.C. 101 is flawed in that dismisses the possibility that another technology, other than computing technology, could be improved by the features recited in Claim 1.” 
While the examiner agrees that improvements that render a claim eligible under § 101 are not limited only to improvements in computers, the previous § 101 rejection of the previous office action (pg. 7) already states that “The claims do not improve upon any technology or any of the recited additional elements themselves, improve the functionality of any computer, or apply the abstract idea in any other meaningful way beyond generally performing the abstract idea steps using a computer.” 
Applicant then argues in pg. 11 that “the features recited in amended Claim 1, which now include actual movement of the designated vehicle using the key information, advantageously solve the issues with conventional delivery systems as explained in the background of the application” and also states that claim 1 as amended “do indeed improve shipping technology and therefore implement any abstract idea upon which Claim 1 touches into a practical application.”
However, the examiner respectfully disagrees that the claims as amended recite any technological improvements. As currently presented, claim 1 (and similar claims 10 and 18) is amended to further recite “the at least one processor is configured to inquire of the terminal of the requesting user about an approval of issuance of key information used for moving the designated vehicle to the nearby parking lot.” From a technological standpoint, this limitation at most amounts to the processor sending an inquiry message to a terminal of a user about key information, which is not a technological improvement but at best amounts to the use of the processor of claim 1 (or circuitry of claims 10/18) to transmit data. Simply sending an inquiry (i.e. transmitting data) to a user terminal falls under the use of computers in their ordinary capacity as a tool to apply the abstract idea. See MPEP 2106.05(f). Additionally, the act of inquiring the user about key information for moving the designated vehicle itself is another step for carrying out the abstract idea of managing delivery to the vehicle. None of the additional elements recited in claim 1 (i.e. information system, processor, or terminal) indicate improvements to any technology or technical field in any of the ways described by MPEP 2106.05(a), but are instead used as generic computers/computer components to apply the abstract idea steps for managing the collection and delivery of items to/from areas in a vehicle. Any improvements to the shipping process recited in the abstract idea amount to improvements to the business process/commercial interaction itself rather than an improvement to any technology. The claims do not include any positively recited steps for receiving approval/issuance of key information, transmitting the key information to a delivery agent’s device, or controlling movement of the vehicle by communicating the key information to some device installed in the vehicle.   
Therefore, the examiner maintains that the claims are directed to an abstract idea (managing the collection and delivery of items to/from areas in a vehicle) implemented using generic computer implementation. 
The § 101 rejection is maintained and is updated based on the amended claims below. 









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-14, 17-22, and 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Claims 1-6 and 9 recite “An information system…comprising: at least one processor…” (i.e. a machine), claims 10-14, and 17 recite “An information processing method…” (i.e. a process), and claims 18-22 and 25 recite “A non-transitory storage medium storing a program…” (i.e. an article of manufacture or machine). These claims all fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Claims 1, 10, and 18 recite processes for managing collection from and delivery to one or more areas in a vehicle as a collection-delivery destination of an item, comprising the steps of accepting a request for collection of the item from the areas and delivery of the item to the areas, acquiring parking position information and attribute information, the parking position information being related to a position of a designated vehicle, the attribute information being related to an attribute of a parking lot in which the designated vehicle is parked, and the designated vehicle being a vehicle designated as the collection-delivery destination of the item; and determine whether a delivery vehicle carrying the item will be able to arrive at a parking position based on the parking position information and the attribute information, the parking position being a position where the designated vehicle is parked in the parking lot, and identify a nearby parking lot near to the parking lot in which the designated vehicle is parked, when the delivery vehicle is determined to be unable to arrive at the parking position, wherein a requesting user is inquired whether a collection-delivery agent can move the designated vehicle to the nearby parking lot, the requesting user being a user who requests the collection of the item and the delivery of the item, and inquiring the requesting user about an approval of issuance of key information used for moving the designated vehicle to the nearby parking lot. These limitations are considered by the examiner to recite an abstract idea for the reasons discussed below. 
The limitations recited by claims 1, 10, and 18 for managing the collection and delivery of items to/from one or more areas in a vehicle amount to a commercial interaction (i.e. a process for managing and coordinating a delivery service to the vehicle). MPEP 2106.04(a)(2) specifies that commercial or legal interactions fall under the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the claims as a whole recite a process that revolve around the performance of a commercial interaction (managing the collection and delivery of items to/from one or more areas in a vehicle by determining if a delivery vehicle is able to deliver to the parking position of the vehicle as part of a package delivery and identifying a nearby parking lot, and inquiring whether the collection-delivery agent can move the vehicle to the nearby parking lot), the limitations of claims 1, 10 and 18 fall into the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A Prong Two:
The additional elements of claims 1, 10 and 18 do not integrate the judicial exception into a practical application because the claims recite mere instructions to apply the judicial exception (i.e. abstract idea) above on generic computers/computer components (i.e. “an information system” comprising at least one processor of claim 1, “a circuitry” of claim 10, “a non-transitory storage medium storing a program” and “a circuitry” of claim 18, and a terminal of claims 1, 10 and 18). The claims do not improve upon any technology or any of the recited additional elements themselves, improve the functionality of any computer, or apply the abstract idea in any other meaningful way beyond generally performing the abstract idea steps using a computer. “[C]laims that amount to nothing more than an instruction apply the abstract idea using a generic computer do not render an abstract idea eligible.” See MPEP 2106.05(f). That the claims recite limitations performed by the processor/circuitry to “inquire of a terminal of a requesting user whether a collection-delivery agent can move the designated vehicle to the nearby parking lot” and “inquire of the terminal of the requesting user about an approval of issuance of key information used for moving the designated vehicle to the nearby parking lot” at most amounts to the use of the processor of claim 1 (or circuitry of claims 10/18) and the terminal in their ordinary capacity to receive/transmit data. While these elements may link the performance of the abstract idea to a particular technological environment (i.e. carried out using computers and a user terminal), simply sending an inquiry (i.e. transmitting data) to a user terminal falls under the ordinary use of computers and does not add anything that integrates the judicial exception into a practical application. Therefore, the claims considered as a whole are directed to an abstract idea.
Step 2B:
Claims 1, 10, and 18 do not recite anything that amounts to significantly more than the recited abstract idea, whether the additional elements are considered alone or in an ordered combination. As mentioned above, the claims merely recite instruction to apply the abstract idea using a generically recited computer and computer components (i.e. “an information system” comprising at least one processor of claim 1, “a circuitry” of claim 10, and “a non-transitory storage medium storing a program” and “a circuitry” of claim 18). Mere instructions to apply the abstract idea using generic computer components does not amount to an inventive concept or add anything significant to the claims. That limitations performed by the processor/circuitry to “inquire of a terminal of a requesting user whether a collection-delivery agent can move the designated vehicle to the nearby parking lot” and “inquire of the terminal of the requesting user about an approval of issuance of key information…” at most amount to the use of computers in their ordinary capacity but does not add anything that amounts to significantly more than the abstract idea. Considering the additional elements alone, or in an ordered combination does not change the analysis above and does not add anything that amounts to significantly more to the claims. 
Dependent claims 2-6, 9, 11-14, 17, 19-22, and 25-27: 
Dependent claims 2-6, 9, 11-14, 17, 19-22, and 25-27 recite steps which further describe the abstract idea for managing the collection/delivery of items to/from a vehicle recited independent claims 1, 10, and 18 - such as output of a determination whether the vehicle will be able to arrive (claim 2),  determine whether the collection/delivery will be carried out (claims 3, 11, and 19), further identifying route information and describing the attribute information (claims 4-6, 12-14, 20-22), inquiring whether additional expenses are approved for the delivery (claims 9, 17, and 25), moving the vehicle if the key information is approved (claim 26), and wherein the designated vehicle is moved to the predetermined parking lot using route information (claim 27). Therefore the dependent claims also fall under the “certain methods of organizing human activity” grouping of abstract ideas. The “terminal of a requesting user” of claims 9, 17, and 25 is involved in receiving the inquiry – however, as above, merely using a terminal for receiving an inquiry only amounts to the use of a “terminal” in its ordinary capacity to receive data and generally links the performance of the abstract idea to a particular technological environment. It does not add anything that integrates the judicial exception into a practical application or amounts to significantly more than the abstract idea. Additionally, claim 27 recites the additional elements “wherein information on a route to the predetermined parking lot is provided to a navigation device installed in the designated vehicle” – however, similar to the discussion above, this step at its core requires nothing more than the act of transmitting route information to a navigation device, and amounts to the use of these computer devices in their ordinary capacity. 
Therefore, claims 1-6, 9-14, 17-22, and 25-27 are ineligible under § 101 as they are directed to an abstract idea without reciting anything that amounts to significantly more. 
	 
Novelty/Non-Obviousness
Claims 1-6, 9-14, 17-22, and 25-27 are novel and nonobvious over the prior art for the same reasons discussed in the 7/18/2022 non-final rejection, and an updated search did not change this determination. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                         

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628